Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

GALVESTON DIVISION

VERONICA ORTIZ, §
§
Plaintiff, §
§

VS. § CIVIL ACTION NO. 3:19-cv-00004
§
TARGET CORPORATION, §
KEURIG DR PEPPER INC., and §
DR. PEPPER SNAPPLE §
GROUP, INC. §
§
Defendants. §

PLAINTIFF'S FIRST AMENDED PETITION

Plaintiff, VERONICA ORTIZ, hereinafter called "Plaintiff, complaining of
Defendants, TARGET CORPORATION, KEURIG DR PEPPER INC. and DR. PEPPER
SNAPPLE GROUP, INC., hereinafter called "Defendant and/or TARGET", “KEURIG”
and/or “SNAPPLE” and for cause of action Plaintiff would respectfully show unto the
Court the following:

DISCOVERY CONTROL PLAN

Discovery is intended to be conducted under Level 2.

PARTIES

Plaintiff is an individual residing in BRAZORIA County, Texas.

Defendant, TARGET CORPORATION, is a Foreign Corporation doing business in
the State of Texas for the purpose of profit and may be served with process and citation
by serving its registered agent: CT Corporation, 1999 Bryan Street, Suite 900, Dallas,
Texas 75201. NO SERVICE IS REQUESTED AT THIS TIME AS THIS PARTY HAS
ALREADY APPEARED IN THIS LAWSUIT.

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 2 of 8

Defendant, KEURIG DR PEPPER INC.,, is a Foreign Corporation doing business
in the State of Texas for the purpose of profit with its principal place of business being
in Texas and may be served with process and citation by serving its registered agent: CT
Corporation, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. SERVICE IS
REQUESTED VIA CERTIFIED MAIL.

Defendant, DR. PEPPER SNAPPLE GROUP, INC., is a Foreign Corporation doing
business in the State of Texas for the purpose of profit with its principal place of business
being in Texas and may be served with process and citation by serving its registered
agent: CT Corporation, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. SERVICE IS
REQUESTED VIA CERTIFIED MAIL.

MISNOMER/ALTER EGO

 

In the event any parties are misnamed or are not included herein, it is Plaintiffs
contention that such was a "misidentification", "misnomer' and/or such parties are/were
"alter egos" of parties named herein. Alternatively, Plaintiff contends that such
"corporate veils" should be pierced to hold such parties properly included in the interest
of justice.

JURISDICTION AND VENUE

 

The Court has jurisdiction over the controversy because Plaintiff seeks money
damages within the jurisdictional mits of this court. The Court does not have
jurisdiction over the parties because both Plaintiff and Defendant are individuals or
entities residing in Texas or companies doing business for profit in Texas or have its
principal place of business in Texas and should be Remanded back to Texas State Court.

Venue of this lawsuit is proper in BRAZORIA County, Texas pursuant to TEX.
CIV. PRAC. & REM. CODE S 15.002 (a)()) et. al. in that BRAZORIA County is the County

wherein the accident which gives rise to this suit occurred.

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 3 of 8

The amount of the Plaintiffs damages is substantial and well in excess of the
jurisdictional minimums of this Court. Many elements of damage, including pain,
suffering and mental anguish in the past and future, past and future physical
impairment, and future lost earning capacity, cannot be determined with mathematical
precision, Furthermore, the determination of many of these elements of damage is
peculiarly within the province of the jury. Plaintiff does not at this time seek any certain
amount of damages for any of these particular elements of damage, but would instead
rely upon the collective wisdom of the jury to determine an amount; that would fairly and
reasonably compensate her. However, and only because the Defendants have demanded
to know the maximum amount that the Plaintiff could be entitled to, at this time
pursuant to Texas Rule of Civil Procedure 47, Plaintiff specifies and pleads to the court
only that she is seeking relief over $200,000, but less than $1,000,000.

FACTS

On or about June 12, 2018, during normal business hours, Plaintiff entered upon
the Defendant's business premises, Target; located at 202 Highway, 332 West, Lake
Jackson, BRAZORIA County, Texas. Based upon information and belief, Defendant
Target owned the premises. Defendant maintained control of the premises where the
incident occurred.

Defendant TARGET extended an open invitation to the public, including Plaintiff,
to enter the premises and purchase goods and services being sold by the Defendant.
Plaintiff entered the premises for the purpose of purchasing goods. Accordingly, Plaintiff
was a business invitee to whom Defendant owed the duty to use ordinary care in making
its premises reasonably safe and/or warning the Plaintiff of any dangerous conditions
and/or activities existing upon said premises. On the occasion in question, as she began
shopping, Plaintiff VERONICA ORTIZ slipped on the wet, slippery floor, inside the store
while grocery shopping. Her foot slipped from under her causing her to fall to the floor,
injuring herself. It was later noticed by Plaintiff that there was liquid on the floor. Based

on information and belief, at all times relevant, Defendant KEURIG and/or SNAPPLE

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 4 of 8

leased, owned, marketed, delivered, and/or maintained the vending machine/cooler
which leaked the water or other liquid onto TARGET’s floor.
Plaintiffs fall discussed above proximately caused the injuries and damages more

specifically described herein.

NEGLIGENCE/ PREMISES LIABILITY OF TARGET

On the occasion in question, the Defendant TARGET, acting through its agents,
servants, and/or employees who were at all times acting within the course and scope of
their employment committed acts and/or omissions that constituted negligence which

proximately caused the incident in question: to wit:

1. In failing to maintain the premises in question in a reasonably safe
condition and free of hazards to Plaintiff and other invitees entering the
premises;

2. In failing to correct the unreasonably dangerous condition which was

created by the wet slippery condition of the premises in question;

3. In failing to warn invitees, including the Plaintiff of the slippery and
dangerous condition of the premises in question;

4, In failing to properly inspect the premises in question to discover the
unreasonably dangerous condition created by the slippery condition in
question;

3. In failing to properly train its agents, servants, and/or employees regarding

the proper manner in which to make the premises reasonably safe:

6. In failing to implement proper policies, rules, and/or procedures to make its
premises reasonably safe;

7. In creating the condition;

8. In failing to enforce proper policies, rules, and/or procedures to make its
premises reasonably safe;

9, In failing to properly warn the public of a wet floor:

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 5 of 8

10. Actual or constructive knowledge of some condition on the
premises by the owner/operator;

11. That the condition posed an unreasonable risk of harm;

12. That the owner/operator did not exercise reasonable care to reduce
or eliminate the risk; and

13. That the owner/operator's failure to use such care proximately
caused the plaintiff's injuries.

Each and all of the above and foregoing acts, both of omission and commission,
singularly or in combination with others, constituted negligence which proximately
caused the occurrence made the basis of this suit, and the Plaintiffs injuries and

damages pled herein.

NEGLIGENCE OF KEURIG AND/OR SNAPPLE

On the occasion in question, the Defendants KEURIG AND/OR SNAPPLE, acting
through its agents, servants, and/or employees who were at all times acting within the
course and scope of their employment committed acts and/or omissions that constituted

negligence which proximately caused the incident in question; to wit:

1. In failing to maintain the vending machine/cooler in question in a
reasonably safe condition and free of hazards to Plaintiff and other
invitees entering the premises; repair or inspect

2, In failing to warn invitees, including the Plaintiff of the slippery and
dangerous condition of the premises in question;

3, In failing to properly inspect the premises and vending machine/cooler in
question to discover the unreasonably dangerous condition created by the
slippery condition in question;

4, In failing to properly train its agents, servants, and/or employees regarding
the proper manner in which to make the vending machine reasonably safe;

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD_ Page 6 of 8

5. In failing to implement proper policies, rules, and/or procedures to make its
vending machine and the surrounding premises reasonably safe;

6. In failing to enforce proper policies, rules, and/or procedures to make its
premises reasonably safe;

7, In creating the dangerous condition;

8, In failing to properly warn the public of a wet floor and/or leaking vending
machine; and

9. In failing to maintain, repair or inspect the vending machine/cooler in
question in a reasonably safe condition and free of hazards to Plaintiff and
other invitees entering the premises.

10. Actual or constructive knowledge of some condition on the
premises by the owner/operator;

11. That the condition posed an unreasonable risk of harm;

12. That the owner/operator did not exercise reasonable care to reduce
or eliminate the risk; and

13. That the owner/operator's failure to use such care proximately
caused the plaintiff's injuries. .

Each and all of the above and foregoing acts, both of omission and commission,
singularly or in combination with others,’constituted negligence which proximately
caused the occurrence made the basis of this suit, and the Plaintiffs injuries and
damages pled herein.

DAMAGES

As a proximate cause of the Defendants' negligence, Plaintiff has sustained the
following damages:

(1) Medical, hospital, and pharmaceutical charges and expenses in the past:

(2) Medical, hospital, and pharmaceutical charges and expenses that, in
reasonable medical probability, will be incurred in the future;

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 7 of 8

(3)
(4)

(5)
(6)

(7)

(8)

(9)

(10)
(11)

Pain and suffering in the past;

Pain and suffering that, in reasonable probability, will be suffered in the
future;

Mental anguish suffered in the past;

Mental anguish that, in reasonable probability, will be suffered in the
future;

Disability and impairment in the past;

Disability and impairment that, in reasonable probability, will occur in the
future;

The loss and/or reduction of earnings and/or earning capacity sustained by
the Plaintiff from the date of the occurrence in question up to the time of
trial and will suffer in to the future;

Physical disfigurement in the past and future; and

Loss of enjoyment of life in the past and future. —_

Based on the above enumerated injuries and damages which were caused by the

negligent acts and/or omissions of the Defendants, the Plaintiff pleads for actual damages

in an amount that the jury deems reasonable under the circumstances which exceed the

minimum jurisdictional limits of the Court.

- RULE 194 REQUESTS FOR DISCLOSURE

Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is hereby

requested to disclose, within fifty (50) days of service of this Petition and this request,

the information or material described in Rule 194.2(a)-(1).

JURY DEMAND

Plaintiff hereby Demands a Trial by Jury and submits the required fees to the

Honorable Court.

 

 
Case 3:19-cv-00004 Document 12 Filed on 05/09/19 in TXSD Page 8 of 8

PRAYER

WHEREFORE, PREMISES CONSIDERED, the Plaintiff requests that the
Defendant be cited to appear and answer herein, and that upon a final hearing hereof,
the Plaintiff have judgment against the Defendant(s), jointly and severally, for actual
damages in an amount the jury deems reasonable under the circumstances which is in
excess of the minimum jurisdictional limits of the Court together with pre-judgment
interest, post-judgment interest, costs of court, and for such other and further relief to
which the Plaintiff may be justly entitled.

Respectfully Submitted,
Glaze | Garrett, P.L.L.C.

/s/ Jordan Glaze
Jordan A. Glaze
Texas Bar No. 24059826
Josh Garrett
Texas Bar No. 24067616
P.O. Box 1599
Gilmer, Texas 75644
T: 903-843-2323/ F: 888-511-1225
J.Glaze@glazegarrett.com

 

CERTIFICATE OF SERVICE

T hereby certify that a true and correct copy of the above and foregoing
instrument has been served upon all counsel of record via the Court’s electronic
filing/service system, email, regular mail, certified mail, return receipt requested,
hand delivery and/or facsimile, pursuant to F.R.C.P., on this May 9, 2019.

 

Jordan Gt

 
